         Case 4:19-cv-02198 Document 42 Filed on 12/08/20 in TXSD Page 1 of 3
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 08, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

TIERA COLLINS,                                         §
    Plaintiff,                                         §
                                                       §
v.                                                     §    CIVIL ACTION NO. H-19-2198
                                                       §
BP EXPLORATION &                                       §
PRODUCTION, INC., et al.,                              §
     Defendants.                                       §

                                              MEMORANDUM AND ORDER

           This case is before the Court on the Motion for Summary Judgment (“Motion”)

[Doc. # 36] filed by Defendants BP Exploration & Production Inc. and BP America

Production Company (collectively, “BP”). Counsel of record for Plaintiff Tiera

Collins has withdrawn, and Plaintiff is proceeding pro se. See Order [Doc. # 35]. By

Order entered October 27, 2020, the Court directed Plaintiff to file any opposition to

the Motion by November 24, 2020. See Order [Doc. # 40]. Plaintiff was “cautioned

that her failure to respond could result in summary judgment being granted in

Defendants’ favor.” Id. Plaintiff has neither filed any opposition to the Motion, nor

requested additional time to do so.

           Plaintiff filed this Back-End Litigation Option (“BELO”) lawsuit pursuant to

the BELO provisions of the Medical Benefits Class Action Settlement Agreement

(“MSA”) in MDL No. 2179. Plaintiff alleges that she has various medical conditions

P:\ORDERS\11-2019\2198MSJ.wpd   201207.1658
         Case 4:19-cv-02198 Document 42 Filed on 12/08/20 in TXSD Page 2 of 3




caused by her exposure to chemicals and other substances while she was working as

a Clean-Up Worker following the Deepwater Horizon incident. See Complaint [Doc.

# 1], ¶¶ 13, 16. Defendants have moved for summary judgment, and the Motion is

now ripe for decision.

           Rule 56 of the Federal Rules of Civil Procedure mandates the entry of summary

judgment against a party who fails to make a sufficient showing of the existence of

an element essential to the party’s case, and on which that party will bear the burden

at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc); see also Curtis v. Anthony, 710

F.3d 587, 594 (5th Cir. 2013). “The court shall grant summary judgment if a movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see Celotex, 477 U.S.

at 322-23; Curtis, 710 F.3d at 594.

           In its Motion, BP argues that Collins’s claim fails because she cannot prove

causation. A plaintiff pursuing a BELO lawsuit under the MSA must prove causation.

See Trevino v. BP Exploration & Prod. Inc., 2020 WL 4679575, *2 (S.D. Tex.

June 26, 2020); Wilburn v. BP Expl. & Prod. Inc., Case No. 4:19-cv-898 (S.D.

Tex. June 24, 2020).                          A plaintiff must prove causation through evidence that,

at a minimum, includes “[s]cientific knowledge of the harmful level of exposure to

a chemical, plus
P:\ORDERS\11-2019\2198MSJ.wpd   201207.1658                  2
         Case 4:19-cv-02198 Document 42 Filed on 12/08/20 in TXSD Page 3 of 3




knowledge that the plaintiff was exposed to such quantities.” See Seaman v. Seacor

Marine, LLC, 326 F. App’x 721, 722 (5th Cir. Apr. 30, 2009). Therefore, expert

testimony is required to prove causation in a BELO lawsuit. See Trevino, 2020

WL 4679575 at *2.

           Collins designated Mark D’Andrea, M.D., as her only expert. See Amended

Expert Disclosures, Exh. A-1 to Motion. In response to a subpoena for all records

related to Plaintiff, Dr. D’Andrea submitted an “Affidavit in Response to Subpoena”

in which he stated under penalty of perjury that he is “unable to offer testimony on

causation of Ms. Collins’ alleged physical injuries . . ..” See Affidavit, Exh. A-3 to

Motion, ¶ 4.

           Collins has failed to present expert testimony as to causation because her only

designated expert has admitted he cannot offer causation testimony. As a result, it is

hereby

           ORDERED that Defendants’ Motion for Summary Judgment [Doc. # 36] is

GRANTED. The Court will issue a separate Final Judgment.

           SIGNED at Houston, Texas, this 8th day of December, 2020.




                                                        NAN Y F. ATLAS
                                               SENIOR UNI   STATES DISTRICT JUDGE
P:\ORDERS\11-2019\2198MSJ.wpd   201207.1658   3
